DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-10, and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 9, 16, and 21 recite, or similarly recite, inter alia,
a physiological sensor configured to obtain physiological data from a patient; 
an identification sensor configured to detect an electrical potential from the patient as identification data; 
a processor that receives the physiological data and the identification data, the processor produces a unique identifier from the identification data, the processor appends the unique identifier to the physiological data; and 
a communication system operable by the processor to wirelessly transmit the combined physiological data and unique identifier.
The closest references found during Examiner’s search of the prior art were US 2012/0158428 A1 to Nuthi, US 2018/0199824 A1 to Centen et al., US 2016/0338891 A1 to Agdeppa et al, US 2017/0124256 A1 to Nantz et al., US 2016/0342782 A1 to Mullins et al., US 2016/0183812 A1 Zhang et al., and US 2015/0028996 A1 to Agrafioti et al.
The above references fail to disclose or make obvious one physiological sensor and another identification sensor that produce identification data that is received by a processor that produces .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791